Case 3:18-cv-00130-DPM Document 68 Filed 05/12/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BRANDON BRYAN; JEREMY TUCKER;
FRANKLIN STRACENER; NATHAN
CARTER; CHRISTOPHER RICHARDSON;
KENNETH RAYMOND; KAYLEN JACOBS;
JUSTIN BELL; DESHUN WILLIAMS;
MICHAEL MERRITT; MICHAEL BORDEN;

and CORNELIUS MANNING PLAINTIFFS

Vv. No. 3:18-cv-130-DPM

MISSISSIPPI COUNTY, ARKANSAS DEFENDANT
ORDER

1. The Court approves the proposed settlement of this wage
dispute, Doc. 65-1. All material things considered, it’s fair, reasonable,
and adequate. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
1353-54 (11th Cir. 1982); Melgar v. OK Foods, 902 F.3d 775, 779
(8th Cir. 2018); Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027
(8th Cir. 2019). With the help of Magistrate Judge Volpe, the parties
have made a_ good-faith compromise of disputed overtime
compensation issues. The amended complaint will be dismissed with
prejudice. And the Court will retain jurisdiction for a time to enforce
the agreement. One loose end: the proposed settlement is unsigned,

please file a signed version by 29 May 2020.
Case 3:18-cv-00130-DPM Document 68 Filed 05/12/20 Page 2 of 5

2. The parties weren't able to resolve attorney’s fees and costs
during the settlement conference. Instead, as part of the wages
settlement, the parties agreed to present the fees and costs issue to the
Court if they couldn’t agree on it separately. Doc. 65-1 at 2-3. They
couldn’t, so plaintiffs’ counsel filed a motion. They seek $48,073.75 in
fees and $720.50 in costs. Doc. 62 at 29; Doc. 67 at 11. The County
responds that this request is unreasonable and should be denied or
significantly reduced. Doc. 66 at 10.

The Court must determine the number of hours reasonably
expended multiplied by reasonable hourly rates, and make any
appropriate reductions. Hensley v. Eckerhart, 461 U.S. 424, 433-40
(1983); Quigley v. Winter, 598 F.3d 938, 956-59 (8th Cir. 2010). Given the
wages settlement, the plaintiffs did not prevail in the sense required by
the FLSA’s fee provision. 29 U.S.C. § 216(b). The Court must,
nonetheless, assess the fee’s reasonableness; the Hensley rubric
therefore still applies. See Davis v. Klenk, No. 3:12-cv-115-DPM, Doc. 17
at 2-3 (E.D. Ark. 15 November 2012).

The Court makes a ten percent reduction for hours that were
“excessive, redundant, or otherwise unnecessary[.|” Hensley, 461 U.S.
at 434. Plaintiffs’ counsel say they incurred $58,417.75; after making
some cuts, they lowered that amount to $45,773.75 (before requesting
$2300 for time spent on the reply brief). Those cuts include zeroing out

all hours spent by eight of the fifteen people who worked on this case

-2-
Case 3:18-cv-00130-DPM Document 68 Filed 05/12/20 Page 3 of 5

(thirteen attorneys, plus a law clerk and staff). Doc. 62 at 13. The Court
applauds counsel’s pre-emptive reduction, equating to a twenty-two
percent cut.

An additional reduction of ten percent is reasonable, though,
primarily because six lawyers and a law clerk are still excessive for this
case. Too much time was spent on conferences, meetings, calls, and
emails between the lawyers. And, despite zeroing out eight people’s
hours, that intra-office time still reflects the collaboration of all fifteen
people who worked on the case. The Court recognizes that counsel
already reduced “In House Conference” hours by about forty-two
percent — from 53.8 hours to 31.3 hours. That remains a bit high for this
case. As for other matters, the County’s summary judgment motion
presented the novel issue about sworn declarations. Offsetting
counsel’s work on that motion, however, was the time spent on the
failed parts of the plaintiffs’ partial summary judgment motion. Plus,
counsel spent too much time on rather formulaic filings, like the
complaint and amended complaint, and conditional certification
motion. Counsel also billed too many hours reviewing each consent
form. All things considered, an additional reduction of ten percent is
warranted to arrive at a reasonable fee. Hensley, 461 U.S. at 434-37.
This reduction applies only to the pre-reply work.

The time spent on the reply is an appropriate charge. Jones

v. MacMillan Bloedel Containers, Inc., 685 F.2d 236, 239 (8th Cir. 1982).

3.
Case 3:18-cv-00130-DPM Document 68 Filed 05/12/20 Page 4of5

Here, too, counsel zeroed out some hours. Doc. 67-7. What remains is
7.9 hours logged by Vanessa Kinney, and one hour by Josh Sanford.
Some of the rates are reduced as shown below. The Court stands
by rates it used recently in Wolfe v. Arafa, No. 5:17-cv-245, Doc. 88
(E.D. Ark. 8 August 2019). They reflect current Northeast Arkansas
rates for this kind of law work. The Court also used the $250 hourly
rate for the lawyers in Wright v. CMR Double J] West LLC, No. 3:17-cv-
163-DPM, Doc. 40 (E.D. Ark. 15 February 2019). The chart below reflects

the ten percent reduction in hours as well, apart from the reply hours.

Josh Sanford — 2044hours x $250/hour = $5,110.00
Stacy Gibson — 94.77hours x $200/hour = $18,954.00
Vanessa Kinney — 4462hours x $200/hour = $8,924.00
Tess Bradford — 4AAlhours x $175/hour = $771.75
Steve Rauls — 5.04hours x $175/hour = $882.00
Courtney Lowery — 12.87hours x $150/hour = $1,930.50
Law Clerk — 38.97hours x $25/hour = $974.25

$37,546.50

The County argues that plaintiffs’ counsel deliberately
lengthened the case by making unreasonable settlement demands.
Perhaps. But the Court isn’t persuaded that a further reduction is
warranted on that basis. For instance, counsel’s demand on
30 August 2018 recognized that its nearly nine hundred thousand

dollar damages figure was likely too high. Doc. 67-1 at 2. Most

-4-
Case 3:18-cv-00130-DPM Document 68 Filed 05/12/20 Page 5of5

importantly, counsel secured a substantial settlement — $30,000 — for

the twelve patrol deputies and jailers.

As for costs, the $400 filing fee is recoverable. 28 U.S.C. § 1902(1).
So is the $75 service charge. Crues v. KFC Corporation, 768 F.2d 230, 234
(8th Cir. 1985). However, postage is not. Smith v. Tenet Healthsystem
SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006). The copies of postcards and
“copies of MSJ” were not necessary. 28 U.S.C. § 1902(1). And travel for
deposing counsel's client is not recoverable. Doc. 61-1 at 19.

Here’s the summary:

 

Attorney Fees... $37,546.50

COSES .......ssssccsssssssssssesssssssessessseeees $475.00

Total ....ceceecscessccessscesssseessseeses $38,021.50
* * *

The joint motion to approve the settlement, Doc. 65, is granted.
The signed settlement is due by 29 May 2020. The plaintiffs’ motion for
costs and fees, Doc. 61, is mostly granted and partly denied.

So Ordered.

i TY A) ch Sh .
WIV OrAsZLed 7 -

D.P. Marshall Jr.
United States District Judge

AN)
A.

4 ANav rnI¢
loam WAY AVUVAY

 
